Case 2:20-cv-11064-FLA-MRW Document 23 Filed 01/21/21 Page 1 of 6 Page ID #:105



       ZUCKERMAN SPAEDER LLP
   1   JON R. FETTEROLF (Pro Hac Vice)
       jfetterolf@zuckerman.com
   2   MARGARITA K. O’DONNELL (Pro Hac
       Vice)
   3   modonnell@zuckerman.com
       IVANO M. VENTRESCA (Pro Hac Vice)
   4   iventresca@zuckerman.com
       1800 M Street NW, Suite 1000
   5   Washington, DC 20036-5807
       Telephone: (202) 778-1800
   6   Facsimile: (202) 822-8106
   7   CADER ADAMS LLP
   8   YASMIN CADER (State Bar No. 250762)
       yasmincader@caderadams.com
   9   CHRISTINE ADAMS (State Bar No.
       172876)
  10   christineadams@caderadams.com
       865 S Figueroa St, 31st Floor
  11   Los Angeles, California 90017
       Telephone: (213) 408-4081
  12   Facsimile: (213) 408-4084

  13   Attorneys for Defendant Yasiel Puig

  14                       UNITED STATES DISTRICT COURT
  15                     CENTRAL DISTRICT OF CALIFORNIA
  16                               WESTERN DIVISION
  17
  18 JANE ROE,                                   CASE NO. 2:20-cv-11064-FLA-MRW

  19              Plaintiff,                     DEFENDANT’S UNOPPOSED
                                                 APPLICATION TO FILE UNDER
  20        v.                                   SEAL

  21 YASIEL PUIG; and DOES 1-10,
     inclusive,
  22
                Defendants.
  23
  24
  25
  26
  27
  28
                                                              Case No. 2:20-cv-11064-FLA-MRW
                    DEFENDANT’S UNOPPOSED APPLICATION TO FILE UNDER SEAL
Case 2:20-cv-11064-FLA-MRW Document 23 Filed 01/21/21 Page 2 of 6 Page ID #:106




   1         Pursuant to Local Rule 79-5.2.2(a), Defendant Yasiel Puig applies to file under
   2 seal portions of the documents listed below in connection with his Motion to Dismiss
   3 the First Amended Complaint (“Motion to Dismiss”). This application seeks sealing
   4 of portions of six exhibits to the Motion to Dismiss where the exhibits contain: (1)
   5 information that has the potential to identify Plaintiff, who has filed her Complaint
   6 anonymously, or (2) the personal cellular telephone numbers of Plaintiff and
   7 Defendant.
   8         Plaintiff Jane Roe has filed this action anonymously, ECF Nos. 1-1, 19, but has
   9 not sought the Court’s permission to proceed anonymously. In this suit, Plaintiff
  10 alleges that Mr. Puig, who is a professional baseball player, forced her into a
  11 bathroom, grabbed at her, pinned her down, and masturbated in front of her. See ECF
  12 No. 19 ¶ 8. On January 22, 2021, Mr. Puig intends to file a motion to dismiss the First
  13 Amended Complaint, which will seek dismissal of all or some of the causes of action
  14 in the First Amended Complaint pursuant to Federal Rule of Civil Procedure 12(b)(6)
  15 and further seek dismissal of the First Amended Complaint under Federal Rule of
  16 Civil Procedure 10 for failure to use Plaintiff’s real name. The enclosed exhibits are
  17 being filed in support of Mr. Puig’s Motion to Dismiss.
  18         Sealing judicial records is appropriate where there are “compelling reasons
  19 supported by specific factual findings” that “outweigh the general history of access
  20 and the public policies favoring disclosure.” Kamakana v. City & Cty. of Honolulu,
  21 447 F.3d 1172, 1178–79 (9th Cir. 2006). Compelling reasons generally exist “when
  22 such ‘court files might have become a vehicle for improper purposes,’ such as the use
  23 of records to gratify private spite, promote public scandal, circulate libelous
  24 statements, or release trade secrets.” Id. at 1179.
  25         Until the Court rules on whether Plaintiff has properly asserted anonymity and
  26 rules on Mr. Puig’s upcoming motion, Mr. Puig applies to file under seal documents
  27 that might reveal Plaintiff’s identity in a public filing, including her phone number,
  28
                                                                Case No. 2:20-cv-11064-FLA-MRW
                      DEFENDANT’S UNOPPOSED APPLICATION TO FILE UNDER SEAL
Case 2:20-cv-11064-FLA-MRW Document 23 Filed 01/21/21 Page 3 of 6 Page ID #:107




   1 social media usernames, and photographs containing Plaintiff, and to file publicly
   2 versions of those documents with Plaintiff’s identifying information redacted. See
   3 Strike 3 Holdings, LLC v. Doe, 2019 WL 6894526, at *2 (C.D. Cal. July 16, 2019)
   4 (holding, in case where defendant proceeded anonymously, that plaintiff could not
   5 “publicly disclos[e] defendant’s name or other identifying information”); Doe I-XIX
   6 v. Boy Scouts of Am., 2017 WL 9288099, at *9 (D. Idaho Nov. 20, 2017) (“[T]he
   7 Court finds that redaction of Doe XII’s personal information is sufficient to protect
   8 his anonymity.”). Filing these documents under seal at this time will allow the Court
   9 to make a determination regarding whether Plaintiff should remain anonymous in
  10 these judicial proceedings, but also keep out of the public docket materials that could
  11 potentially result in Plaintiff’s identification. This Application does not waive or
  12 forfeit any arguments Mr. Puig will make in challenging Plaintiff’s anonymity.
  13        Mr. Puig also applies to seal his personal cellular telephone number.
  14 Compelling reasons exist to seal such personal information. See Am. Auto. Ass’n of
  15 N. Cal., Nev. & Utah v. Gen. Motors LLC, 2019 WL 1206748, at *2 (N.D. Cal. Mar.
  16 14, 2019) (holding that “compelling reasons exist to seal” phone numbers); Hadley v.
  17 Kellogg Sales Co., 2018 WL 7814785, at *3 (N.D. Cal. Sept. 5, 2018) (“The Court
  18 agrees that compelling reasons exist to seal sensitive personal information such
  19 as . . . phone numbers.”). Sealing of Plaintiff’s personal cellular telephone number is
  20 also appropriate for these same reasons.
  21        The Parties met and conferred regarding the request to seal these materials on
  22 January 15, 2021. Plaintiff stated that she does not oppose this Application.
  23        The documents to be filed under seal are listed below. Redacted versions of
  24 the documents will be publicly filed.
  25
  26
  27
  28
                                                 2              Case No. 2:20-cv-11064-FLA-MRW
                      DEFENDANT’S UNOPPOSED APPLICATION TO FILE UNDER SEAL
Case 2:20-cv-11064-FLA-MRW Document 23 Filed 01/21/21 Page 4 of 6 Page ID #:108




   1   Document                                    Reason for Redactions
   2   Exhibit A-1 In Support of Defendant’s Redact portions of document containing
   3   Motion To Dismiss                           Plaintiff’s Instagram username and
   4                                               telephone number.
   5   Exhibit A-2 In Support of Defendant’s Redact portions of document containing
   6   Motion To Dismiss                           Plaintiff’s and Defendant’s telephone
   7                                               numbers and Plaintiff’s name.
   8   Exhibit B-1 In Support of Defendant’s Redact portions of document containing
   9   Motion To Dismiss                           Plaintiff’s Instagram username and
  10                                               photographs containing Plaintiff.
  11   Exhibit B-2 In Support of Defendant’s Redact portions of document containing
  12   Motion To Dismiss                           Plaintiff’s     Instagram       username,
  13                                               photographs,     and   other   identifying
  14                                               information.
  15   Exhibit B-3 In Support of Defendant’s Redact portions of document containing
  16   Motion To Dismiss                           Plaintiff’s      Twitter        username,
  17                                               photographs,     and   other   identifying
  18                                               information.
  19   Exhibit B-4 In Support of Defendant’s Redact portions of document containing
  20   Motion To Dismiss                           Plaintiff’s    YouTube     username   and
  21                                               photographs.
  22
  23
  24
  25
  26
  27
  28
                                               3              Case No. 2:20-cv-11064-FLA-MRW
                    DEFENDANT’S UNOPPOSED APPLICATION TO FILE UNDER SEAL
Case 2:20-cv-11064-FLA-MRW Document 23 Filed 01/21/21 Page 5 of 6 Page ID #:109




   1 DATED: January 21, 2021                Respectfully submitted,

   2                                        By:/s/ Yasmin Cader
   3                                           Yasmin Cader (State Bar No. 250762)
                                               Christine Adams (State Bar No. 172876)
   4                                           CADER ADAMS LLP
   5                                           865 S Figueroa St, 31st Floor
                                               Los Angeles, California 90017
   6
   7                                           Jon R. Fetterolf (Pro Hac Vice)
                                               Margarita K. O’Donnell (Pro Hac Vice)
   8                                           Ivano M. Ventresca (Pro Hac Vice)
   9                                           ZUCKERMAN SPAEDER LLP
                                               1800 M Street NW, Suite 1000
  10                                           Washington, DC 20036
  11
                                               Attorneys for Defendant Yasiel Puig
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                               4              Case No. 2:20-cv-11064-FLA-MRW
                    DEFENDANT’S UNOPPOSED APPLICATION TO FILE UNDER SEAL
Case 2:20-cv-11064-FLA-MRW Document 23 Filed 01/21/21 Page 6 of 6 Page ID #:110




   1                           CERTIFICATE OF SERVICE
   2        I hereby certify that on this 21st day of January 2021, I caused a true and
   3 correct copy of the foregoing Defendant’s Unopposed Application To File Under
   4 Seal and exhibits to be served by electronic mail and ECF on the following:
   5
   6        Taylor Rayfield
            trayfield@manlystewart.com
   7        MANLY, STEWART, AND FINALDI
   8        19100 Von Karman Avenue
            Suite 800
   9        Irvine, California 92612
  10
  11                                                            /s/ Yasmin Cader
  12                                                            Yasmin Cader

  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
                                                               Case No. 2:20-cv-11064-FLA-MRW
  28                 DEFENDANT’S UNOPPOSED APPLICATION TO FILE UNDER SEAL
